TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED NOVEMBER 15, 2019



                                     NO. 03-18-00528-CR


                               Meechaiel Khalil Criner, Appellant

                                                v.

                                  The State of Texas, Appellee




      APPEAL FROM THE 167TH DISTRICT COURT OF TRAVIS COUNTY
            BEFORE JUSTICES GOODWIN, BAKER, AND TRIANA
   MODIFIED AND, AS MODIFIED, AFFIRMED -- OPINION BY JUSTICE BAKER




This is an appeal from the judgment of conviction rendered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no error in the court’s

judgment requiring reversal.     However, there was error in the judgment and sentence that

requires correction. Therefore, the Court modifies the portion of the trial court’s judgment of

conviction setting out appellant’s punishment to reflect that he was sentenced to life with the

possibility of parole. The judgment, as modified, is affirmed. Because appellant is indigent and

unable to pay costs, no adjudication of costs is made.